MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 8 
Docket:	   Pis-16-169	
Argued:	   December	14,	2016	
Decided:	  January	17,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         STATE	OF	MAINE	
                                                	
                                               v.	
                                                	
                                          DANA	P.	LAJOIE	
	
	
ALEXANDER,	J.	

        [¶1]	 	 Dana	 P.	 Lajoie	 appeals	 from	 a	 judgment	 of	 conviction	 for	 baiting	

deer	 (Class	 E),	 12	 M.R.S.	 §	 11452(1)(A),	 (2)	 (2016),	 and	 hunting	 from	 an	

observation	 stand	 overlooking	 deer	 bait	 (Class	 E),	 12	 M.R.S.	 §	 11452(1)(B),	

(2)	 (2016),	 entered	 by	 the	 trial	 court	 (Piscataquis	County,	 Stitham,	 J.)	

following	a	one-day	jury	trial.1		On	appeal,	Lajoie	argues	that	(1)	the	trial	court	

committed	 obvious	 error	 when	 it	 failed	 to	 expressly	 instruct	 the	 jury	 on	 the	

requisite	 mens	 rea	 required	 for	 each	 offense	 charged,	 and	 (2)	 statements	 by	

the	 prosecutor	 during	 his	 opening	 and	 closing—regarding	 the	 unfairness	 of	

Lajoie’s	 actions	 and	 the	 importance	 of	 hunting	 in	 the	 local	 community—



    1		The	court	also	found	Lajoie	civilly	liable	for	failing	to	wear	hunter	orange	pursuant	to	12	M.R.S.	

§	11203	(2016).		He	does	not	appeal	from	that	judgment;	therefore,	it	is	not	discussed	further.		
2	

constituted	 prosecutorial	 misconduct,	 which	 resulted	 in	 obvious	 error	 that	

was	 sufficiently	 prejudicial	 to	 have	 affected	 the	 outcome	 of	 the	 proceeding.		

We	affirm	the	judgment	of	the	trial	court.	

                                         I.		CASE	HISTORY	

         [¶2]		Viewed	in	the	light	most	favorable	to	the	State,	the	jury	could	have	

rationally	 found	 the	 following	 facts	 beyond	 a	 reasonable	 doubt.	 	 See	 State	 v.	

Haag,	2012 ME 94,	¶	2,	48 A.3d 207.	

         [¶3]		On	October	31,	2015—during	the	open	season	on	deer—two	game	

wardens	 encountered	 Lajoie	 hunting	 from	 his	 tree	 stand	 in	 the	 woods	 near	

Rips	Road	in	Brownville.		Lajoie	was	wearing	camouflage	clothing	and	had	a	

loaded	Winchester	rifle	and	a	deer	call.		There	were	apples	belonging	to	Lajoie	

at	the	base	of	the	tree	stand,	apples	in	view	of	the	tree	stand,	apples	scattered	

throughout	the	area,	and	no	apple	producing	trees	nearby.		Lajoie	had	placed	

apples	in	that	area	on	that	day	and	on	days	earlier	in	the	fall.2		Lajoie	used	the	

apples	 to	 attract	 deer	 and	 to	 cover	 his	 scent,	 because	 he	 knew	 deer	 were	

attracted	to	apples.			




     2		One	of	the	investigating	game	wardens	had	been	to	that	same	area	on	October	9,	2015,	and	had	

seen	large	piles	of	apples.		Lajoie	claimed	that	he	had	placed	the	apples	in	that	area	prior	to	the	start	
of	open	season,	when	it	was	legal	to	do	so.		The	game	warden	testified	that	apple	piles	left	in	that	
area	would,	at	most,	last	only	a	week	or	two.		
                                                                                          3	

       [¶4]		As	a	result	of	this	conduct,	Lajoie	was	charged	with	illegally	baiting	

deer,	 12	 M.R.S.	 §	 11452(1)(A),	 and	 hunting	 from	 an	 observation	 stand	

overlooking	deer	bait,	12	M.R.S.	§	11452(1)(B).		He	pleaded	not	guilty	to	both	

charges.		A	one-day	jury	trial	was	held	on	March	17,	2016.		Lajoie	proceeded	

unrepresented	at	trial.		

       [¶5]		In	his	opening	statement,	the	prosecutor	stated	that	hunting	was	a	

great	resource	in	this	State,	and	that	there	were	rules	about	how	hunting	was	

to	be	done—and	claimed	that	“the	purpose	of	these	statutes	is	to	make	sure	

that	 there’s	 a	 level	 playing	 field,	 that	 everybody	 has	 –	 every	 hunter	 has	 the	

same	opportunity	as	the	next	one.”		Lajoie	did	not	object	to	these	statements.		

       [¶6]		The	State	presented	testimony	from	the	two	wardens	involved	in	

the	 investigation	 of	 Lajoie’s	 actions.	 After	 the	 State	 rested	 its	 case,	 Lajoie	

testified	 in	 his	 own	 defense.	 	 He	 denied	 using	 apples	 to	 “bait”	 deer	 into	 the	

area	 below	 his	 tree	 stand	 and	 explained	 to	 the	 jury	 that	 he	 was	 using	 the	

apples	 for	 scent	 cover	 rather	 than	 bait.	 	 He	 explained	 that	 there	 were	 many	

products	used	to	cover	human	scent—such	as	“Buck	Jam,”	which	is	rubbed	on	

a	hunter’s	boots.		He	concluded	by	stating	that	he	chose	apples	for	scent	cover	

over	other	products	because	apples	provide	a	“more	natural	scent.”		
4	

       [¶7]	 Lajoie	 and	 the	 prosecutor	 discussed	 proposed	 jury	 instructions	

with	 the	 court	 and	 agreed	 that	 the	 jury	 instructions	 would	 contain	 the	

language	from	the	deer	baiting	statute	and	would	also	define	“hunting”	for	the	

jury.		The	agreed-to	instructions	were	given	by	the	court.			

       [¶8]		In	his	closing	argument	to	the	jury,	the	prosecutor	returned	to	his	

claims	 about	 the	 policy	 reasons	 for	 the	 hunting	 laws.	 	 He	 stated	 that	 “the	

purpose	of	these	laws	is	to	create	a	level	playing	field	.	.	.	especially	in	this	area	

–	this	is	an	area	where	hunting	is	important	to	people.”	Lajoie	did	not	object	to	

these	statements.			

       [¶9]	 	 Prior	 to	 deliberations,	 the	 court	 reminded	 the	 jurors	 that	 it	 was	

their	 responsibility	 to	 decide	 the	 facts	 and	 to	 apply	 the	 law	 provided	 by	 the	

court	to	those	facts.		The	court	further	stated	that	the	opening	statements	and	

closing	arguments	by	the	parties	were	not	evidence	from	which	the	jury	could	

find	facts.		

       [¶10]	 	 The	 jury	 returned	 a	 verdict	 of	 guilty	 on	 both	 baiting	 deer	

pursuant	to	12	M.R.S.	§	11452(1)(A),	and	hunting	from	an	observation	stand	

overlooking	deer	bait	pursuant	to	12	M.R.S.	§	11452(1)(B).		The	court	entered	

a	 judgment	 on	 the	 verdicts	 imposing	 fines	 of	 $400	 for	 illegally	 baiting	 deer	

and	$400	for	hunting	from	an	observation	stand	overlooking	deer	bait.		Lajoie	
                                                                                       5	

timely	 appealed	 pursuant	 to	 M.R.	 App.	 P.	 2(b)(2)(A)	 and	 15	 M.R.S.	 §	 2115	

(2016).	

                                 II.		LEGAL	ANALYSIS	

A.	   Jury	Instructions	 	

	     [¶11]		At	the	close	of	evidence,	Lajoie	and	the	prosecutor	discussed	jury	

instructions	 with	 the	 court.	 	 The	 instructions	 proposed	 by	 the	 court	 tracked	

the	 language	 contained	 in	 the	 deer	 baiting	 statute.	 	 Lajoie	 requested	 an	

amendment	to	the	instructions	to	include	the	exceptions	contained	within	the	

statute	 pertaining	 to	 standing	 crops	 and	 food	 left	 as	 a	 natural	 part	 of	 the	

agricultural	 process.	 	 The	 court	 agreed	 to	 include	 Lajoie’s	 requested	

amendment,	and	Lajoie	indicated	that	he	was	satisfied	with	the	instructions	as	

amended.		

	     [¶12]		The	deer	baiting	statute	prohibits	the	following	conduct:		

      1.	 	 Prohibitions.		 A	 person	 may	 not,	 during	 an	 open	 hunting	
      season	on	deer:	
	
           A.	 Place	salt	or	any	other	bait	or	food	in	a	place	to	entice	deer	
           to	that	place;	or		
           	
           B.	 Hunt	 from	 an	 observation	 stand	 or	 blind	 overlooking	 salt,	
           grain,	fruit,	nuts	or	other	foods	known	to	be	attractive	to	deer.	
           This	prohibition	does	not	apply	to	hunting	from	an	observation	
           stand	or	blind	overlooking:	
	
6	

                  (1)		Standing	crops;	
                  	
                  (2)	 Foods	 that	 are	 left	 as	 a	 result	 of	 normal	 agricultural	
                  operations	or	as	a	result	of	a	natural	occurrence;	or	
                  	
                  (3)		Bear	bait	that	is	placed	at	a	bear	hunting	stand	or	blind	
                  in	accordance	with	section	11301,	subsection	1.		
     	
12	M.R.S.	§	11452(1).		

	        [¶13]	 	 Because	 Lajoie	 did	 not	 object	 to	 or	 otherwise	 raise	 the	 alleged	

error	in	the	jury	instructions	at	trial,	we	review	his	unpreserved	challenge	for	

obvious	error.3		See	State	v.	Pabon,	2011 ME 100,	¶	18,	28 A.3d 1147;	see	also	

M.R.U.	 Crim.	 P.	 52(b).	 	 To	 prevail	 under	 the	 obvious	 error	 standard,	 Lajoie	

must	demonstrate	that	(1)	there	is	an	error,	(2)	that	is	plain,	(3)	that	affects	

substantial	 rights,	 and,	 if	 so,	 (4)	 that	 it	 is	 error	 that	 seriously	 affects	 the	

integrity,	 fairness,	 or	 public	 reputation	 of	 judicial	 proceedings.	 	 See	 State	 v.	

Fay,	2015 ME 160,	¶	13,	130 A.3d 364.		

	        [¶14]		In	reviewing	jury	instructions	to	determine	if	there	is,	in	fact,	an	

error,	 we	 evaluate	 the	 instructions	 in	 their	 entirety	 and	 will	 consider	 “the	

total	 effect	 created	 by	 all	 the	 instructions	 and	 the	 potential	 for	 juror	


     3		We	could	decline	to	reach	the	merits	of	Lajoie’s	challenge	to	the	jury	instructions	in	its	entirety	

because	 he	 not	 only	 expressly	 acquiesced	 to	 those	 instructions	 but	 affirmatively	 requested	 an	
amendment	 to	 them,	 which	 the	 court	 granted.	 	 See	 State	 v.	 Foster,	 2016 ME 154,	 ¶	 10,	 ---	A.3d	 ---	
(observing	that	we	“will	not	review	an	issue—even	for	obvious	error—when	a	party	has,	as	a	trial	
strategy,	openly	acquiesced	to	the	process	employed”);	State	v.	Ford,	2013 ME 96,	¶	15,	82 A.3d 75 
(“[O]bvious	error	review	is	precluded	when	a	defendant	expressly	waives	a	jury	instruction.”).	
                                                                                          7	

misunderstanding,	 and	 whether	 the	 instructions	 informed	 the	 jury	 correctly	

and	 fairly	 in	 all	 necessary	 respects	 of	 the	 governing	 law.”	 	 State	v.	Westgate,	

2016 ME 145,	¶	16,	148 A.3d 716 (citations	omitted).		“Jury	instructions	are	

erroneous	if	they	create	the	possibility	of	jury	confusion	and	a	verdict	based	

on	impermissible	criteria.”		Id.			

       [¶15]		An	error	regarding	jury	instructions	is	 “plain”	if	that	error	is	so	

clear	 that	 “the	 trial	 judge	 and	 prosecutor	 were	 derelict	 in	 countenancing	 it,	

even	absent	the	defendant’s	timely	assistance	in	detecting	it.”		State	v.	Dolloff,	

2012 ME 130,	 ¶	36,	 58 A.3d 1032.	 	 “An	 error	 affects	 a	 criminal	 defendant’s	

substantial	rights	if	the	error	was	sufficiently	prejudicial	to	have	affected	the	

outcome	of	the	proceeding.”		Fay,	2015 ME 160,	¶	13,	130 A.3d 364 (citation	

omitted).	 	 In	 reviewing	 for	 obvious	 error,	 our	 ultimate	 task	 is	 to	 determine	

whether	 the	 defendant	 received	 a	 fair	 trial.	 	 Dolloff,	 2012 ME 130,	 ¶	 76,	

58 A.3d 1032.		

       1.	    Illegally	Baiting	Deer	

       [¶16]		Lajoie	argues	that	the	baiting	deer	charge	required	an	instruction	

on	 the	 mens	 rea	 element	 of	 the	 crime:	 intent.	 	 The	 trial	 court	 instructed	 the	

jury	that	“a	person	may	not,	during	an	open	hunting	season	on	deer,	place	salt	

or	 any	 other	 bait	 or	 food	 in	 a	 place	 to	 entice	 deer	 to	 that	 place.”	 	 This	
8	

instruction	tracked	the	statutory	language,	as	the	parties	expressly	agreed	to	

in	 advance.	 	 The	 instruction	 required	 the	 jury	 to	 find,	 beyond	 a	 reasonable	

doubt,	 that	 Lajoie	 placed	 apples	 “to	 entice	 deer	 to	 that	 place.”	 	 As	 such,	 the	

instructions	required	the	jury	to	find	that	it	was	Lajoie’s	intent	to	entice	deer	

to	his	location	using	the	apples	he	placed	in	order	to	return	a	guilty	verdict.		A	

further	 instruction	 on	 intent	 was	 not	 required	 and	 could	 have	 led	 to	 juror	

confusion.		

       [¶17]	 	 Lajoie	 not	 only	 expressly	 acquiesced	 to	 these	 instructions,	 he	

affirmatively	 asked	 for	 an	 amendment	 to	 them	 to	 include	 the	 exceptions	

contained	 within	 the	 statute	 pertaining	 to	 standing	 crops	 and	 food	 left	 as	 a	

natural	part	of	the	agricultural	process.		The	court	agreed	to	include	Lajoie’s	

requested	 amendment,	 and	 Lajoie	 acknowledged	 that	 he	 was	 satisfied	 with	

the	instructions	as	amended.		

       [¶18]     The	 instructions	 given	 by	 the	 court	 fairly	 and	 accurately	

informed	 the	 jury	 of	 all	 necessary	 elements	 of	 the	 governing	 law.	 	 Westgate,	

2016 ME 145,	¶	16,	148 A.3d 716.		The	instructions	necessarily	required	the	

jury	to	find	that	it	was	Lajoie’s	intent	to	entice	deer	because	to	convict	him	it	

had	 to	 find	 that	 he	 placed	 bait	 “to	 entice	 deer	 to	 that	 place.”	 	 Reviewing	 the	
                                                                                           9	

instructions	given	as	a	whole,	there	was	no	obvious	error	and	Lajoie	was	not	

deprived	of	a	fair	trial.	

       2.	    Hunting	from	an	Observation	Stand	Overlooking	Deer	Bait	

		     [¶19]	 	 Lajoie	 also	 contends	 that	 the	 charge	 of	 hunting	 from	 an	

observation	stand	overlooking	deer	bait	required	an	instruction	on	the	mens	

rea	element	of	“knowing	or	intentional.”		The	trial	court	instructed	the	jury	as	

follows:	

       [A]	person	may	not,	during	an	open	hunting	season	on	deer,	hunt	
       from	 an	 observation	 stand	 overlooking	 salt,	 grain,	 fruit,	 nuts,	 or	
       other	 foods	 known	 to	 be	 attractive	 to	 deer.	 	 The	 law	 goes	 on	 to	
       state	 that	 this	 prohibition	 does	 not	 apply	 to	 hunting	 from	 an	
       observation	 stand	 overlooking	 standing	 crops	 or	 foods	 that	 are	
       left	as	a	result	of	normal	agricultural	operations	or	as	a	result	of	a	
       natural	occurrence.	
       	
       Now,	 hunting	 is	 defined.	 	 To	 hunt	 means	 to	 pursue,	 catch,	 take,	
       kill,	 or	 harvest	 wild	 animals	 or	 wild	 birds,	 or	 attempt	 to	 catch,	
       take,	kill,	or	harvest	wild	animals	or	wild	birds.				
  	
Both	 parties	 declined	 to	 have	 the	 court	 expressly	 define	 “bait”	 in	 the	

instructions	and	instead	affirmatively	chose	to	have	the	statute	read	verbatim.			

	      [¶20]		There	was	no	error	in	the	instruction	given	by	the	court.		To	find	

Lajoie	guilty,	the	jury	had	to	find	that	he	was	hunting	from	a	tree	stand,	and	

that	 the	 tree	 stand	 was	 overlooking,	 among	 other	 things,	 “fruit	 .	 .	 .	 or	 other	

foods	known	to	be	attractive	to	deer.”		Lajoie	stated	that	he	was	hunting	in	his	
10	

tree	 stand,	 he	 knew	 there	 were	 apples	 around	 his	 tree	 stand,	 and	 he	 knew	

there	 were	 no	 apple	 trees	 nearby.	 	 The	 instruction	 fairly	 and	 accurately	

informed	 the	 jury	 on	 the	 governing	 law,	 and	 any	 further	 instruction	 on	

knowledge	 or	 intent	 was	 not	 necessary.	 	 The	 instruction,	 therefore,	 did	 not	

constitute	obvious	error,	and	Lajoie	was	not	deprived	of	a	fair	trial.	

B.	   Prosecutorial	Misconduct	

	     [¶21]	 	 Lajoie	 argues	 that	 the	 statements	 by	 the	 prosecutor	 that	

purported	to	explain	that	hunting	regulations	and	statutes	were	premised	on	

a	 need	 to	 keep	 a	 level	 playing	 field	 among	 hunters	 constituted	 prosecutorial	

misconduct,	and	that	the	court’s	failure	to	inject	itself	into	the	trial	to	prevent	

or	 to	 tell	 the	 jury	 to	 disregard	 the	 statements	 constituted	 obvious	 error	 that	

was	sufficiently	prejudicial	to	have	affected	the	outcome	of	the	trial.			

	     [¶22]	 	 We	 have	 observed	 that	 “when	 a	 defendant	 has	 not	 objected	 to	

statements	 made	 by	 the	 prosecutor	 at	 trial,	 and	 subsequently	 asserts	 on	

appeal	 that	 those	 statements	 constituted	 prosecutorial	 misconduct	 that	

deprived	[him]	of	a	fair	trial,	we	review	for	obvious	error.”		Dolloff,	2012 ME
130,	¶	35,	58 A.3d 1032 (citations	omitted).		“To	demonstrate	obvious	error,	

the	 defendant	 must	 show	 that	 there	 is	 (1)	 an	 error,	 (2)	 that	 is	 plain,	 and	

(3)	that	affects	substantial	rights.”		Id.	(citation	omitted).		“Even	if	these	three	
                                                                                        11	

conditions	are	met,	we	will	set	aside	a	jury’s	verdict	only	if	we	conclude	that	

(4)	the	error	seriously	affects	the	fairness	and	integrity	or	public	reputation	of	

judicial	proceedings.”		Id.	(citation	omitted).	

       [¶23]	 	 The	 prosecutor’s	 policy	 arguments	 regarding	 the	 purpose	

underlying	 Maine’s	 deer	 baiting	 statute—to	 prevent	 unfair	 hunting	 practices	

and	“level	the	playing	field”—are	unsupported	by	case	law,	statute,	legislative	

history	presented	to	us,	or	by	facts	in	evidence,	and	therefore	were	improper.		

See	 State	 v.	 Robinson,	 2016 ME 24,	 ¶	 28,	 134 A.3d 828  (observing	 that	 the	

prosecutor’s	presentation	to	the	jury	“must	be	strictly	confined	to	the	domain	

of	facts	in	evidence”).		

       [¶24]	 	 Although	 the	 prosecutor’s	 statements	 during	 his	 opening	 and	

closing	were	improper,	that	error	was	not	plain	because	it	was	not	“so	clear	

under	existing	law	that	the	court	and	the	prosecutor	were	required	to	address	

the	 matter	 even	 in	 the	 absence	 of	 a	 timely	 objection.”	 	 State	 v.	 Fahnley,	

2015 ME 82,	¶	35,	119 A.3d 727.			

       [¶25]	 	 Further,	 Lajoie	 has	 not	 demonstrated	 on	 appeal	 that	 the	 error	

affected	 his	 substantial	 rights	 or	 the	 outcome	 of	 the	 trial.	 	 Dolloff,	

2012 ME 130,	 ¶	 38,	 58 A.3d 1032  (observing	 that	 a	 prosecutor’s	 statements	

that	 do	 not	 “draw	 an	 objection	 .	 .	 .	 will	 rarely	 be	 found	 to	 have	 created	 a	
12	

reasonable	 probability	 that	 [they]	 affected	 the	 outcome	 of	 the	 proceeding”).		

The	court,	in	its	charge	to	the	jury,	instructed	the	jury	that	it	should	find	the	

facts	 based	 on	 the	 evidence	 presented	 and	 that	 it	 should	 perform	 this	 duty	

“free	 from	 any	 passion,	 any	 prejudice,	 any	 sympathy,	 or	 any	 bias	

whatsoever.”4		The	court	further	instructed	the	jury	that	the	parties’	opening	

statements	 and	 closing	 arguments	 were	 not	 evidence	 from	 which	 the	 jury	

could	find	facts.	See	Dolloff,	2012 ME 130,	¶	55,	58 A.3d 1032 (observing	that	

jurors	are	presumed	to	follow	the	instructions	of	the	court).	

        [¶26]	 	 Given	 Lajoie’s	 own	 testimony	 that	 he	 was	 hunting,	 that	 he	 had	

smashed	 and	 rubbed	 apples	 on	 the	 ground	 near	 his	 tree	 stand,	 and	 that	 he	

knew	deer	were	attracted	to	apples,	there	was	sufficient	evidence	for	the	jury	

to	 find	 him	 guilty	 of	 the	 crimes	 charged.	 	 Lajoie	 has	 not	 demonstrated	 that	

there	 is	 any	 reasonable	 probability	 that	 the	 statements	 by	 the	 prosecutor	



   4		Lajoie	also	argues	that	the	prosecutor’s	statements—regarding	the	importance	of	hunting	in	

the	 community—pandered	 to	 community	 values	 and	 constituted	 prosecutorial	 misconduct	 that	
resulted	in	obvious	error.		This	argument,	too,	is	unpersuasive.		See	State	v.	Fahnley,	2015 ME 82,	
¶	34,	 119 A.3d 727  (stating	 that	 despite	 prosecutor’s	 comments,	 which	 suggested	 that	 the	 jury	
protect	 the	 community	 through	 its	 verdict,	 any	 concern	 created	 by	 such	 statements	 was	 cured	
when	the	court	instructed	the	jury	that	it	was	to	find	facts	free	of	emotions,	feelings	of	prejudice,	or	
sympathy,	and	that	it	was	not	responsible	for	protecting	the	community).		Although	the	prosecutor	
did	 state	 that	 hunting	 was	 an	 important	 natural	 resource	 in	 the	 community,	 he	 did	 not	 urge	 the	
jurors	 to	 convict	 on	 that	 basis,	 nor	 did	 he	 urge	 jurors	 to	 convict	 Lajoie	 as	 a	 means	 to	 protect	
community	 values	 or	 to	 send	 a	 message	 about	 fairness.	 	 To	 the	 extent	 that	 there	 was	 error,	 the	
error	 was	 not	 prejudicial	 given	 the	 court’s	 instructions	 to	 the	 jury	 that	 it	 perform	 its	 fact-finding	
duty	free	from	passion,	prejudice,	sympathy,	or	bias,	and	that	the	openings	and	closings	presented	
by	the	parties	were	not	evidence	from	which	the	jury	could	find	facts.		See	id.			
                                                                                   13	

affected	the	jury’s	verdict,	see	Pabon,	2011 ME 100,	¶	35,	28 A.3d 1147,	and	on	

appeal,	it	is	Lajoie	who	shoulders	the	“significant”	burden	of	establishing	that	

he	is	entitled	to	relief,	see	Dolloff,	2012 ME 130,	¶	38,	58 A.3d 1032.		He	has	

not	carried	that	burden.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	     	      	
	
Gene	R.	Libby,	Esq.,	and	Tyler	J.	Smith,	Esq.	(orally),	Libby	O’Brien	Kingsley	&	
Champion,	LLC,	Kennebunk,	for	appellant	Dana	P.	Lajoie	
	
R.	 Christopher	 Almy,	 District	 Attorney,	 and	 Tracy	 Collins,	 Asst.	 Dist.	 Atty.	
(orally),	Prosecutorial	District	V,	Bangor,	for	appellee	State	of	Maine	
	
	
Piscataquis	County	Unified	Criminal	Docket	docket	numbers	CR-2015-464	and	-465	
FOR	CLERK	REFERENCE	ONLY